DETAILED ACTION
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-19 are presented for examination.


                                                                       
                                   Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		         Specification
	The specification is objected to because:
[0001] The present application is a continuation of US Application No. 16/017,764 filed Jun. 25, 2018 (pending). Said Application No. 16/017,764 (i.e., now U.S. Patent No. 10,845,407, issued November 24, 2020) is hereby incorporated by reference in its entirety.

			         Drawings
	The formal drawings are accepted. 


                                       Claim Rejections - 35 USC § 112
                               The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                 
Claim 1 recites the limitation “a first chip coupled to a second chip, the first chip is configured to transmit a Clear Command Channel (CCC) command to indicate a multilane mode to the second chip using multilane double rate mode”. It is not exactly clear what applicants meant by the limitation “clear command channel command”, what type of command is being referred to here or command of what exactly is being referred to here? For examination purposes, “clear command channel command” has been interpreted as any type of command. Further the claim does not particularly point out how the multimode double rate mode is used to indicate a multimode mode and furthermore what is the relationship between the multilane mode and the multimode double rate mode. Claim language needs clarification. 
Independent claims 10 and 19 include similar limitations of independent claim 1 and therefore are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for similar reasons.



Claim Rejections - 35 USC § 102 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-9, 10-11, and 15-19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Sthoeger et al. “Sthoeger” (U.S. PN: 10,509,761). 

As per claims 1, 10 and 19: 
Sthoeger substantially teaches or discloses an apparatus or machine-readable media for offloading data, using a high-speed input/output interface comprising an I3C interface configured to enable multilane, double rate transfer, or a combination thereof (see col. 2, lines 17-37, col. 7, lines 31-54), the apparatus comprising; a first chip coupled to a second chip, the first chip is configured to transmit a Clear Command Channel (CCC) command to indicate a multilane mode to the second chip using multilane double rate mode; and transmit the data to the second chip 
As per claims 2 and 11:
Sthoeger in view of the above rejection teaches or discloses wherein the indication to configure I3C interface to enable multilane comprises an indication of using four serial data lanes (see figure 9 and col. 13, lines 45-65 to col. 14, lines 1-6). 
As per claims 6 and 15:
Sthoeger in view of the above rejection teaches or discloses wherein the first chip is further configured to transmit the data to the second chip using multiple lanes with a duration of multiples of 10 serial clocks (SCL) (see col. 8, lines 1-19 and col. 13, lines 18-44).   
As per claims 7 and 16:
Sthoeger in view of the above rejection teaches or discloses wherein the first chip is further configured to transmit the data to the second chip in double data rate (DDR) (see col. 13, lines 18-44 and col. 15, lines 27-38).   
As per claims 8 and 17:
Sthoeger in view of the above rejection teaches or discloses wherein a plurality of data packets is transmitted to the second chip after the transmission of the Clear Command Channel (CCC) command (see col. 13, lines 6-17).   
As per claims 9 and 18:
Sthoeger in view of the above rejection teaches or discloses wherein the first chip is a master chip and the second chip is a slave chip (see col. 11, lines 65-67 to col. 12, lines 1-18 and col. 15, lines 5-26).   

      Allowable Subject Matter

Claims 3-5, 12-14 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten independent from including all the limitation of the base claim and any intervening claims. However, such an allowance is conditioned on the resolution of all the identified rejection based upon 35 U.S.C. 112, in the base and intervening claims. 


                                       Examiner's Note: 
Examiner has cited columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e. including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123.

                                           Prior Art Citations
The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:
Patent documentation:
US PN: 9,996,488     Sengoku 

                              Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112